Order filed February 28, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00055-CR
                                   ____________

                  IN RE BRANDON RAY MORGAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1419351

                                      ORDER

      On January 25, 2021, relator Brandon Ray Morgan filed a motion for
extension of time to file a petition for writ of mandamus. In the absence of a pending
petition for writ of mandamus, this court does not have jurisdiction over a relator’s
motions. It is not necessary for relator to file a motion for extension time to file a
petition for writ of mandamus in this court.

      Accordingly, we dismiss relator’s motion for extension of time to file a
petition for writ of mandamus for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.